DETAILED ACTION
Claim(s) 1-26 are presented for examination. 
Claim(s) 21-26 are new.
Claim 9 remains canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Interview 
An Examiner initiated interview was conducted on February 22nd, 2022 to provide clarification of proposed claim amendments (see interview summary paper # 20220222). 

Applicant’s amendments filed January 24th, 2022 do not place the claims in condition for allowance since previously cited prior art by “Kanovsky” in view of “Kuwahara” still disclose at least the amended part of the claims as indicated below. Claim(s) 21-26 introduce new issue(s) which require additional consideration and/or search.

Response to Arguments
Applicant’s arguments (see remarks pages 13-19 of 19) filed January 24th, 2022 with respect to rejection of claim(s) 1-26 under 35 U.S.C. § 103 have been fully considered but they are not persuasive for reasons set forth below:

Regarding Claim 1, the applicant argued that, “Applicant emphasizes that neither in the cited ports of Kuwahara nor elsewhere does Kuwahara disclose the amended features of Claim 1 of "determining an availability of radio resources at each airport communication system of the multiple airport communication systems based on the request, wherein the determining the availability of radio resources at each airport communication system comprises determining an estimated amount of time that an aircraft transporting the aircraft communication system will be located at different airports serviced by the different airport communication systems of the multiple airport communication systems based on an estimated arrival time of the aircraft at the different airports and an estimated departure time of the aircraft at the different airports." [Remarks, page 16 of 19].

	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Kuwahara (US 2015/0065147 A1) pg. 2, ¶19 lines 1-9 discloses as follows: 

	According to the present invention, the base station can stably secure communication radio resources even in a state where the movement speed of the aircraft right after landing is fast, and the connection rate can be improved and the communication state at the high-speed movement can be stabilized. Further, a small number of times of handover can be maintained without performing handover more than necessary. Therefore, the frequency resources can be effectively used.

Kuwahara fig. 3; pg. 3, ¶37 lines 1-13 further discloses:

    PNG
    media_image1.png
    450
    743
    media_image1.png
    Greyscale


	[0037] When the aircraft comes close to the gate 3, it is desirable to connect with another base station 4-2 (that uses a frequency f1) newly close to the aircraft. Arrangement of the base station is determined such that the base station 4-2 can realize the best communication near the gate. However, as described above, the radio waves reach a distance, and thus signal strength of the base station 4-1 is not deteriorated. Accordingly, handover led by the terminal is not easily caused. As a result, traffic is biased to a specific frequency and a specific base station, and thus the frequency use efficiency is decreased. To prevent it, a procedure to forcibly hand over the terminal to the base station 4-2, which is led by a base station, is necessary.

Kuwahara fig. 6: Step(s) “S105”; “S106”; “S107” and “S108”; pgs. 3-4, ¶43 lines 16-32 further discloses: 



    PNG
    media_image2.png
    517
    765
    media_image2.png
    Greyscale


	The data communication includes communication of an up signal, and at that time, a signal, such as a pilot signal (S105), is transmitted from the terminal to the base station 1. The base station 1 estimates the mobility of the terminal using the pilot signal. Magnitude of the mobility is periodically determined by comparison with a threshold of mobility (S106), and the base station 1 determines to perform handover led by the base station when an estimated value first falls below the threshold of mobility determined in advance. The base station 1 transmits a handover instruction (S107) to the terminal. A message of the instruction includes information of the base station 2 that is a handover destination. Further, the base station 1 transmits a HO preparation message (S108) to the base station 2 in order to notify that there is handover of the terminal. The base station 2 that has received the message performs a handover procedure (S109) with the terminal.

In other words, Kuwahara teaches:
	 1) " determining an availability of radio resources at each airport communication system of the multiple airport communication systems based on the request, wherein the determining the availability of radio resources at each airport communication system comprises determining an estimated amount of time that an aircraft transporting the aircraft communication system will be located at different airports serviced by the different airport communication systems of the multiple airport communication systems based on an estimated arrival time of the aircraft at the different airports and an estimated departure time of the aircraft at the different airports” by disclosing        
	
	The base station securing communication radio resources in a state where the movement speed of the aircraft right after landing is fast, and the connection rate can be improved and the communication state at the high-speed movement can be stabilized. The base station further estimates the mobility of the terminal (i.e. an aircraft) using the pilot signal transmitted from the terminal to the base station. Magnitude of the mobility is periodically determined by comparison with a threshold of mobility to perform handover led by the base station when an estimated value first falls below the threshold of mobility determined in advance (i.e. during take “off”, landing or taxing).

	Therefore a prima facie case of obviousness established by Kuwahara under 35 U.S.C. § 103 for teaching each and every limitation of the claim(s). 

	However further search and/or consideration is required. 

Conclusion   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469)295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469